DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2021 has been entered.
 
Regarding Claims 8, 18 and 20. Cancelled.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9-17, 19, and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15/437067 in views of Hussain, Malakhova and Brownie, as shown below. More specifically, although the conflicting claims are not identical, the claims are primarily similar with minor variation in languages. As such, it would have been obvious 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Objections
Previous objections are withdrawn in view of the Applicant’s amendment filed on 08/09/2021.
Claim Rejections - 35 USC § 112
5.          Previous rejection is withdrawn in view of the Applicant’s amendment filed on 08/09/2021.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.     Claims 1-7, 9-17, 19, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without being integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019)), subject matter eligibility under the 35 USC 101 is determined as follows. Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If so, then next in Step 2A, determination is made as to whether the claim is directed to any judicial recognized exceptions based on two Prong tests, namely the identification of judicial exception and failure of the claim as a whole in integrating the identified judicial exception into practical application. If so, then in Step 2B, the claim is evaluated to see if the additional elements, individually and in combination, provide “inventive concept” that would amount to significantly more than the judicial exception. If the element and combination of elements does not amount to significantly more than the exception itself, then the claims are ineligible under the 35 USC 101.
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, apparatus and method. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claim 1 (as an example), we recognize that the limitations “identifying, from the plurality of mechanical devices, a subset of neighbor devices that have similar device characteristics and similar environmental conditions to the target mechanical device, determining expected operating parameters for the target mechanical device based on operating parameters of the subset of neighbor devices, wherein the expected operating parameters comprise at least two electrical parameters related to mechanical function of the mechanical device, wherein the at least two electrical parameters comprise electrical current draw 
          In step 2A, the claims additionally recite “receiving, by the processor operatively coupled to a memory, first sensor data comprising data indicative of conditions of a target mechanical device, receiving, by the processor, second sensor data comprising data indicative of environmental conditions of the target mechanical device, storing in a neighbor database, data for a plurality of mechanical devices, wherein each mechanical device of the plurality of mechanical devices in the database is associated with one or more device characteristics, respective operating parameters and respective environmental conditions,” but these are merely part of insignificant data collection activity, utilizing generic devices and general purpose computer and data storing to collect data to be implemented in the abstract idea, recited at high level of generality. The claim also recite the limitation “in response to determining that the target mechanical device is functioning outside the expected operating parameters, sending, by the processor, an electronic message configured to be received by an external computing device that the target mechanical device is functioning outside the expected parameters,” but said limitation is merely an insignificant post-solution activity. The claimed invention also does not improve the functioning of any machines or computer (such as in Enfish); rather, it uses the processor to perform abstract idea. In short, the 
          In Step 2B, the independent and dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitations “receiving, by the processor operatively coupled to a memory, first sensor data comprising data indicative of conditions of a target mechanical device, receiving, by the processor, second sensor data comprising data indicative of environmental conditions of the target mechanical device, storing in a neighbor database, data for a plurality of mechanical devices, wherein each mechanical device of the plurality of mechanical devices in the database is associated with one or more device characteristics, respective operating parameters and respective environmental conditions,” are recited, but they are directed to conventional data collection activity and recitation of general purpose computer and data storing that are well-understood, routine and conventional, and as such, do not amount to significantly more (see Cybersource vs Retail decisions, 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011), Id., at 1694, We have held that mere “data gathering steps cannot make an otherwise nonstatutory claim statutory.” In re Grams, 888 F.2d 835, 840 [12 USPQ2d 1824] (Fed. Cir. 1989) (quoting In re Meyer, 688 F.2d 789, 794 [215 USPQ 193] (CCPA 1982)). For 
Furthermore, the claims’ invocation of sensor, mechanical device, device, memory device and processor also do not transform the claimed subject matter into patent- eligible applications. The claims at issue do not require any nonconventional components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions “on a set of generic sensor, sump pump, mechanical device, memory device and processor. Additionally, nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional sensor, pump, computer, and display technology for gathering, analyzing and presenting the desired information (see Electric Power Group, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016))
          Furthermore, the limitations “in response to determining that the target mechanical device is functioning outside the expected operating parameters, sending, by the processor, an electronic message configured to be received by an external computing device that the target mechanical device is functioning outside the expected parameters,” are merely directed to routine post-solution activity that is well-known and common, and as such, do not amount to significantly more (see Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014), Id., at 1978, “simply appending conventional steps, is not enough to supply the "inventive concept" needed to make the transformation", Mayo Collaborative Services v. Prometheus Laboratories, Inc., 132 S. Ct. 1289, 101 USPQ2d 1961, (2012), Id., at 1298 “the additional steps did and also Univ of Utah Research Found. vs Ambry Genetics Corp, F774 F.3d 755, 113 USPQ2d 1241 (2014)).
          Lastly, the claim recite mechanical device, but their scope is significantly broad that is can be directed to any kind of mechanical devices known. In combination with the abstract idea, such claimed invention poses a significant pre-emption risk (which is the primary concern of the 101 subject eligibility).
In Summary, the claims recite abstract idea without being integrated into a practical application, and do not provide additional elements that would amount to significantly more than the abstract idea. The claim also broadly recites mechanical devices that can be directed to any kind of mechanical devices known, and such broad claims pose significant pre-emption risk. As such, taken as a whole, the claims are ineligible under the 35 USC 101. 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 10-11, 15-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hussain et al., US-PGPUB 2016/0333884 (hereinafter Hussain) (cited by the Applicant) in view of Malakhova et al., US-PGPUB 2010/0092307 (hereinafter Malakhova) 

Regarding Claims 1 and 11. Hussain discloses receiving, by a processor operatively coupled to a memory, first sensor data comprising a device data indicative of conditions of a target mechanical device (Paragraph [0035], tracking current flow)

receiving, by the processor, second sensor data comprising data indicative of environmental conditions of the target mechanical device (Paragraph [0036], water level over time)

storing, in a neighbor database, data for a plurality of mechanical devices, wherein each mechanical device of the plurality of mechanical devices in the database is associated with one or more device characteristics, respective operating parameters, and respective environmental conditions (Paragraph [0038], centralized database and models; [0039], weather API services)

identifying, from the plurality of mechanical devices, a subset of neighbor device that have similar device characteristics and similar environmental conditions to the target mechanical device (Fig. 10, Paragraph [0004], backup; Paragraph [0031], primary and secondary backup sump pumps installed in the common foundation are obviously similar) 

determining, by the processor, the target mechanical device is functioning outside the expected operating parameters (Paragraph [0037], [0042]-[0045]), and
in response to determining that the target mechanical device is functioning outside the expected operating parameters, sending, by the processor, an electronic message configured to be received by an external computing device that the target mechanical device is functioning outside the expected parameters (Paragraph [0044], reporting of an error)

Hussain further discloses the expected operating parameters comprise at least two electrical parameters related to mechanical function of the mechanical device, wherein the at least two electrical parameters comprise electrical current draw and cycle time for the target mechanical device (Paragraph [0048], current draw and duty cycle)

Hussain does not disclose determining expected operating parameters for the target mechanical device based on operating parameters of the subset of neighbor devices, 

Fig 1; Paragraph [0017], based on vibrations), determining in the first embodiment, respective operating states of the first pump and the second pump by comparing the first vibration measurement to at least a first operating condition and comparing the second vibration measurement to at least a second operating condition (Fig. 2), as well as comparing the vibrations of the pumps to each other in different embodiment (Paragraph [0020], sensors; Paragraph [0022], Paragraph [0030], compare the vibrations of the pumps to each other, taking into consideration different installation conditions), and determining based upon the comparison of the pumps, that the pump is functioning outside expected parameters (Paragraph [0004], lower level of vibration in a stopped pump may be due to environmental vibrations; Fig. 3B, adjusting constants to account for different installations; Paragraph [0030], obvious that certain level of difference between the vibration levels of the pump to each other would indicate the pump’s normal (or acceptable) condition from abnormal operating condition.; Paragraphs [0028]-[0029], thresholds)

         Both Hussain and Malakhova discloses comparing the pump performance to the predetermined criteria. Malakhova, meanwhile, discloses further comparing the pump performance to its paired or backup pump to determine the proper functioning of the pumps. Vibration, cycle time and current draw are known parameters related to the pump operation. As such at the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Malkhova in Hussain and determine expected operating parameters for the target mechanical device based on 

Regarding Claim 5 and 15. Hussain discloses the environmental conditions of the target mechanical device comprise any one or more of outside air temperature and outside humidity, water table level, a climate type, a weather conditions and terrain type (Paragraph [0036], water level; [0039], weather condition)

Regarding Claim 6 and 16. Hussain discloses determining a cause of the abnormal condition based upon the sensor data of the mechanical device (Paragraph [0043]-[0044])

          Regarding Claim 7 and 17. Hussain discloses identifying, by the processing circuitry, from the database, the subset of neighbor devices for the target mechanical device, comprises ranking one or more device characteristics for the plurality of mechanical devices in the database for comparison to device characteristics of the target mechanical device (Paragraphs [0010]-[0011], first and second characteristics are ranking of the characteristics; Figs. 5A, 5B-6A,B. The table also includes various device characteristics that are listed that are obviously ranked according to the particular characteristic’s importance. Paragraph [0037]-[0039], selecting specific sump pump, is prioritizing or ranking the device characteristic, selection based on historical trend)

Regarding Claim 10. Hussain discloses the sensor data of the mechanical device comprises one or more electrical parameters and mechanical parameters (Paragraph [0048])

          Regarding Claim 21. Hussain discloses a mechanical device comprises a sump pump and the subset of neighbor devices comprise one or more sump pumps (Paragraph [0004])

11.          Claims 2-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hussain, US-PGPUB 2016/0333884 in view of Malakhova, US-PGPUB 2010/0092307 as applied to Claims 1 and 11 above, and further in view of Amoussouga et al., US-PGPUB 2014/0285212 (hereinafter Amoussouga)

Regarding Claims 2 and 12. The modified Hussain does not discloses assigning a correlative value to the mechanical device.

Amoussouga discloses assigning a correlative value to the mechanical device (Paragraph [0060]-[0064], first and second parameters, where parameters represent the value of same or different operating variables)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Amoussouga in the modified Hussain and assign a correlative value to the mechanical device, so as to properly diagnose any pump faults.

Regarding Claim 3 and 13. The modified Hussain does not disclose the correlative value is based upon a correlation between the sensor data of the mechanical device and an environmental conditions of the target mechanical device 

Amoussouga discloses the correlative value is based upon a correlation between the sensor data of the mechanical device and an environmental conditions of the target mechanical device (Paragraph [0060]-[0064], first and second parameters, where parameters represent the value of same or different operating variables; relationship between temperature, electrical power consumption, exposed to identical electromagnetic interference, etc)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Amoussouga in the modified Hussain and assign a correlative value that is based upon a correlation between the sensor data of the mechanical device and an environmental conditions of the first geographical location, so as to properly diagnose any pump faults.
 
Regarding Claim 4 and 14. The modified Hussain does not disclose identifying the subset of devices further comprises comparing a first correlative value for the target mechanical device to at least a second correlative value for each mechanical device of the plurality of mechanical devices in the database

Amoussouga discloses identifying the subset of devices further comprises comparing a first correlative value for the target mechanical device to at least a second correlative value for each mechanical device of the plurality of mechanical devices in the database (Paragraph [0060]-[0064], have similar operating conditions, and are subject to identical operating conditions, which obviously would be within a predetermined threshold range. Note the threshold is merely a mathematical bar which are used to show similarity)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Amoussouga in the modified Hussain wherein the correlative value is a first correlative value and a second correlative value for the neighbor device is within a predetermined threshold range as compared to the correlative value of the mechanical device., so as to properly diagnose any pump faults in a plurality of similar pumps that are operating under similar conditions in a given geographical location

12.          Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hussain, US-PGPUB 2016/0333884 in view of Malakhova, US-PGPUB 2010/0092307 s 1 and 11 above, and further in view of Brownie et al., US-PGPUB 2017/0293293 (hereinafter Brownie)

Regarding Claim 9 and 19. The modified Hussain does not explicitly discloses the electronic message comprises one or more of an estimation of when the target mechanical device will completely fail and a type of failure.

Brownie discloses predicting HVAC equipment failure, including pump (Abstract; Paragraph [0048]) and the electronic message comprising one or more of an estimation of when the target mechanical device will completely fail and a type of failure (Paragraph [0165])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Brownie in the modified Hussain and send the electronic message comprising one or more of an estimation of when the target mechanical device will completely fail and a type of failure, so that the failing pump can be preemptively be repaired or replaced before failure.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection. In regard to the 101 rejection, the rejection has been updated accordingly to the amendment. Additionally, Applicant’s argument is not 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2865